ORDER
SHARPNACK, Chief Judge.
The appellee, by counsel, having heretofore filed in this cause its Verified Motion to Dismiss Appeal and Memorandum in Support thereof alleging therein that the praecipe was not timely filed and the appellant having thereafter filed his Response to the Verified Motion to Dismiss Appeal, which said Motion and Response are more particularly in the following words and figures, to-wit:
(HL)
And the Court, having examined these matters, having examined the record of the proceedings and being duly and fully advised, now finds that the judgment which is the subject of this appeal was entered on February 8, 1992, that the last day for filing the praccipe was March 4, 1992 but that the praecipe was not filed until March 11, 1992; the Court further finds that the appellant has forfeited his right to appeal by his failure to timely file the praecipe and accordingly, the appellee's Verified Motion to Dismiss Appeal should be granted and this cause should be dismissed.
*1042IT IS THEREFORE ORDERED that the appellee's Motion to Dismiss Appeal is granted and this appeal is now dismissed.
SULLIVAN, J., dissents with separate opinion.